 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of this 19th day
of November 2015 by and among Graphic Packaging International, Inc., a Delaware
corporation (“Employer”), Graphic Packaging Holding Company, a Delaware
corporation (“GPHC”) and Michael P. Doss (“Executive”).
W I T N E S S E T H :
WHEREAS, until December 31, 2015, Executive was employed by Employer as its
Chief Operating Officer, pursuant to the terms of an employment agreement dated
November 21, 2013 (the “Prior Agreement”), under which agreement Executive was
subsequently promoted to President and Chief Operating Officer;
WHEREAS, Employer and Executive have agreed that effective January 1, 2016 (the
“Effective Date”), the Prior Agreement shall be terminated and of no further
force and effect;
WHEREAS, Employer desires to continue to employ Executive on the terms and
conditions set forth herein;
WHEREAS, Executive desires to accept such employment on the terms and conditions
set forth herein;
WHEREAS, each of Employer, GPHC and Executive agrees that Executive will have a
prominent role in the management of the business, and the development of the
goodwill, of Employer and its Affiliates (as defined below) and will establish
and develop relations and contacts with the principal customers and suppliers of
Employer and its Affiliates in the United States and the rest of the world, all
of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, Employer and its Affiliates;
WHEREAS, (i) in the course of his employment with Employer, Executive will
obtain confidential and proprietary information and trade secrets concerning the
business and operations of Employer and its Affiliates in the United States and
the rest of the world that could be used to compete unfairly with Employer and
its Affiliates; (ii) the covenants and restrictions contained in Sections 9
through 14, inclusive, are intended to protect the legitimate interests of
Employer and its Affiliates in their respective goodwill, trade secrets and
other confidential and proprietary information; and (iii) Executive desires to
be bound by such covenants and restrictions;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration,
Employer, GPHC and Executive hereby agree as follows:
1. Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, Employer hereby employs Executive, and Executive hereby accepts
employment by Employer.



1





--------------------------------------------------------------------------------

 



2.    Term; Position and Responsibilities.
(a)    Term of Employment. Unless Executive’s employment shall sooner terminate
pursuant to Section 7, Employer shall employ Executive as its President and
Chief Executive Officer for a three year term commencing on the Effective Date
(the “Initial Term”). Effective upon the expiration of the Initial Term and of
each Additional Term (as defined below), Executive’s employment hereunder shall
be deemed to be automatically extended, upon the same terms and conditions, for
an additional period of one year (each, an “Additional Term”), in each such
case, commencing upon the expiration of the Initial Term or the then current
Additional Term, as the case may be, unless, in each case, at least one hundred
twenty (120) days prior to the expiration of the Initial Term or an Additional
Term, either the Executive or the Employer delivers to the other a Notice of
Non-Renewal, in which case this Agreement and Executive’s employment shall
terminate as of the last day of the Initial Term or the Additional Term in which
Notice of Non-Renewal is given to the other parties to this Agreement. A “Notice
of Non-Renewal” shall mean a written notice stating Executive’s or Employer’s
intention not to continue Executive’s employment and this Agreement for an
Additional Term. The period during which Executive is employed pursuant to this
Agreement, including any extension thereof in accordance with the preceding
sentence, shall be referred to as the “Employment Period”.
(b)    Position and Responsibilities. During the Employment Period, Executive
shall serve as President and Chief Executive Officer of Employer and have such
duties and responsibilities as are customarily assigned to individuals serving
in such position and such other duties consistent with Executive’s title and
position as the Board of Directors of Employer (“Employer Board”) specifies from
time to time.  Executive shall report solely and exclusively to the Employer
Board (or the Chairman of the Board) and all other employees shall report
directly or indirectly to Executive. Executive shall devote all of his skill,
knowledge and working time to the conscientious performance of the duties and
responsibilities of such position, except for (i) vacation time as set forth in
Section 6(b) and absence for sickness or similar disability and (ii) to the
extent that it does not interfere with the performance of Executive’s duties
hereunder or otherwise violate Employer’s code of conduct or similar policies,
(A) such reasonable time as may be devoted to service on boards of directors of
other corporations and entities, subject to the provisions of Section 10, and
the fulfillment of civic responsibilities and (B) such reasonable time as may be
necessary from time to time for personal matters. If so elected or designated by
the respective shareholders thereof, Executive shall serve as a member of the
Boards of Directors of GPHC, Employer and their respective Affiliates during the
Employment Period without additional compensation.
3.    Base Salary. As compensation for the services to be performed by Executive
during the Employment Period, Employer shall pay Executive a base salary at an
annualized rate of $900,000, payable in installments on Employer’s regular
payroll dates. Employer Board shall review Executive’s base salary annually
during the Employment Period and, in its sole discretion, Employer Board may
increase (but may not decrease except as provided in Section 7(d)) such base
salary from time to time based upon the performance of Executive, the financial
condition of Employer, prevailing industry salary levels and such other factors
as Employer

2





--------------------------------------------------------------------------------

 

Board shall consider relevant. (The annual base salary payable to Executive
under this Section 3, as the same may be increased from time to time and without
regard to any reduction therefrom in accordance with the next sentence, shall
hereinafter be referred to as the “Base Salary”.) The Base Salary payable under
this Section 3 shall be reduced to the extent that Executive elects to defer
such Base Salary under the terms of any deferred compensation, savings plan or
other voluntary deferral arrangement that may be maintained or established by
Employer.
4.    Incentive Compensation Arrangements.
(a)    During the Employment Period, Executive shall participate in Employer’s
annual incentive compensation programs for its senior executives existing from
time to time, at a level commensurate with his position and duties with Employer
and based on such performance targets as may be established from time to time by
Employer Board or a committee thereof. During the Employment Period, Executive’s
aggregate annual Management Incentive Plan target bonus opportunity (“Target
Bonus”) shall be no less than 110% of Base Salary, provided however that such
Target Bonus may be reduced if a reduction in target bonus percentage is applied
uniformly percentage-wise to all senior executives of Employer.
(b)    During the Employment Period, Executive shall participate in Employer’s
long-term incentive compensation programs for its senior executives existing
from time to time, at a level commensurate with his position and duties with
Employer and based on such performance targets as may be established from time
to time by Employer Board or a committee thereof. During the Employment Period,
Executive’s aggregate annual target long-term incentive opportunity (“Target
LTIP”) shall be no less than 400% of Base Salary, provided however that such
Target LTIP may be reduced if a reduction in target LTIP percentage is applied
uniformly percentage-wise to all senior executives of Employer.
5.    Employee Benefits. During the Employment Period, employee benefits,
including life, medical, dental, accidental death and dismemberment, business
travel accident, prescription drug and disability insurance, shall be provided
to Executive in accordance with the programs of Employer then available to its
senior executives, as the same may be amended and in effect from time to time.
During the Employment Period, Executive shall also be entitled to participate in
all of Employer’s profit sharing, deferred compensation and savings plans, as
the same may be amended and in effect from time to time, applicable to senior
executives of Employer. The benefits referred to in this Section 5 shall be
provided to Executive on a basis that is commensurate with Executive’s position
and duties with Employer hereunder and that is no less favorable than that of
similarly situated employees of Employer.
6.    Expenses and Vacation.
(a)    Business Travel, Lodging, etc. Employer shall reimburse Executive for
reasonable travel, lodging, meal and other reasonable expenses incurred by him
in connection with his performance of services hereunder upon submission of
evidence, satisfactory to Employer, of the incurrence and purpose of each such
expense and otherwise in accordance with Employer’s business travel
reimbursement policy applicable to its senior executives as in effect from time
to time.

3





--------------------------------------------------------------------------------

 

(b)    Vacation. During the Employment Period, Executive shall be entitled to
five weeks of paid vacation on an annualized basis, without carryover
accumulation.
7.    Termination of Employment.
(a)    Termination Due to Death or Disability. In the event that Executive’s
employment hereunder terminates due to death or is terminated by Employer due to
Executive’s Disability (as defined below), no termination benefits shall be
payable to or in respect of Executive except as provided in Section 7(i). For
purposes of this Agreement, “Disability” shall mean that the Executive shall
have a mental or physical condition making him eligible for benefits under the
Company’s long-term disability program then in place and applicable to
Executive. Prior to any termination for Disability, the Employer shall provide
such reasonable accommodation to Executive as and to the extent may be required
by law.
(b)    Termination by Employer for Cause. Executive may be terminated for cause
by Employer for (i) the willful failure of Executive substantially to perform
his duties hereunder (other than any such failure due to Executive’s physical or
mental illness) or other willful and material breach by Executive of any of his
obligations hereunder, after a written demand for substantial performance has
been delivered, and a reasonable opportunity to cure has been given, to
Executive by Employer Board, which demand identifies in reasonable detail the
manner in which Employer Board believes that Executive has not substantially
performed his duties or has breached his obligations, (ii) Executive’s engaging
in willful and serious misconduct that has caused or is reasonably expected to
result in material injury to Employer or any of its Affiliates, (iii)
Executive’s conviction of, or entering a plea of guilty or nolo contendere to, a
crime that constitutes a felony, or (iv) Executive’s material violation of the
requirements of federal or state securities law, rule or regulation, in cases
involving fraud or deceit, or violation of Employer’s insider trading policy.
Any item of conduct in the previous sentence shall constitute “Cause.”
Executive’s conduct need not result in monetary or financial loss to constitute
Cause. Executive shall be permitted to attend a meeting of Employer Board within
30 days after delivery to him of a Notice of Termination (as defined below)
pursuant to this Section 7(b) to explain why he should not be terminated for
Cause and, if following any such explanation by Executive, Employer Board
determines that Employer does not have Cause to terminate Executive’s
employment, any such prior Notice of Termination delivered to Executive shall
thereupon be withdrawn and of no further force or effect.
(c)    Termination Without Cause. A termination “Without Cause” shall mean a
termination of employment by Employer other than pursuant to Section 7(a),
Section 7(b) or non-renewal of this Agreement by Employer pursuant to Sections
2(a) and 7(e).
(d)    Termination by Executive. Executive may terminate his employment for any
reason. A termination of employment by Executive for “Good Reason” shall mean a
termination by Executive of his employment with Employer following the
occurrence, without Executive’s consent, of any of the following events: (i) any
material diminution or curtailment in Executive’s duties, responsibilities or
reporting relationships as set forth in Section 2(b), (ii) a material reduction
in the rate of Executive’s Base Salary, unless the reduction does not exceed ten
percent (10%) and is applied uniformly percentage-wise to all executive
officers, (iii) a

4





--------------------------------------------------------------------------------

 

material breach by Employer of any of its obligations hereunder, including the
failure of Employer to obtain the assumption of this Agreement by any Successor
(as defined below) to Employer as contemplated by Section 15, or (iv) the
relocation of Executive’s primary office to a location more than 50 miles from
the location of Executive’s primary office on the Effective Date. A termination
by Executive shall not constitute termination for Good Reason unless (x)
Executive shall first have delivered to Employer written notice setting forth
with specificity the occurrence deemed to give rise to a right to terminate for
Good Reason (which notice must be given no later than 30 days after the initial
occurrence of such event), (y) there shall have passed a reasonable time (not
less than 30 days) within which Employer may take action to correct, rescind or
otherwise substantially reverse the occurrence supporting termination for Good
Reason as identified by Executive, and (z) Executive’s Separation from Service
(as defined below) occurs not later than two years following the initial
existence of one or more of the conditions giving rise to Good Reason. Good
Reason shall not include Executive’s death or disability or non-renewal of this
Agreement by Executive pursuant to Sections 2(a) and 7(e).
(e)    Termination Due to Non-Renewal. Either Executive or Employer may
terminate this Agreement and Executive’s employment upon delivery to the other
of a Notice of Non-Renewal at least one hundred twenty (120) days prior to the
expiration of the Initial Term or an Additional Term, in which case this
Agreement and Executive’s employment shall terminate as of the last day of the
Initial Term or the Additional Term in which Notice of Non-Renewal is given to
the other parties to this Agreement.
(f)    Notice of Termination. Any termination by Employer pursuant to Section
7(a), 7(b) or 7(c), or by Executive pursuant to Section 7(d), shall be
communicated by a written Notice of Termination addressed to the other parties
to this Agreement. A “Notice of Termination” shall mean a notice stating that
Executive’s employment with Employer has been or will be terminated.
(g)    Notice of Non-Renewal. Any termination of Executive’s employment by
Executive or Employer pursuant to Sections 2(a) and 7(e) shall be communicated
by a written Notice of Non-Renewal addressed to the other parties to this
Agreement.


(h)    Payments and Benefits Upon Separation from Service by Employer Due to
Non-Renewal, by Employer Without Cause or by Executive for Good Reason.
(i)    Subject to Section 7(h)(iii), in the event of a termination of
Executive’s employment by Employer Without Cause during the Employment Period, a
termination by Executive of his employment for Good Reason during the Employment
Period, or a termination by Employer due to non-renewal, in each case prior to a
Change in Control (as defined below), the following shall apply:
(A)    Employer shall pay to Executive an amount equal to the sum of (1) one (1)
year’s Base Salary, and (2) the Executive’s Target

5





--------------------------------------------------------------------------------

 

Bonus for the calendar year in which the Date of Termination (as defined below)
occurs;
(B)    Employer shall pay to Executive an amount equal to the product of (1) the
amount of incentive compensation that would have been payable to Executive for
the calendar year in which the Date of Termination occurs if Executive had
remained employed for the entire calendar year based on the actual performance
of the GPHC plan metrics, multiplied by (2) a fraction, the numerator of which
is equal to the number of days in such calendar year through and including the
Date of Termination and the denominator of which is 365 (such product, the “Pro
Rata Actual Bonus”);
(C)    On the Date of Termination, Executive shall vest in any unvested
“Cliff-Vesting Equity Awards” granted to Executive on or following the date of
this Agreement and held by Executive as of the Date of Termination in an amount
equal to the “Daily Pro-Rata Amount.” A “Cliff-Vesting Equity Award” shall mean
a time-based equity award that vests in full on a single date. With respect to
Cliff-Vesting Equity Awards, the Daily Pro-Rata Amount means the number of
shares of common stock (rounded to the nearest whole number) equal to the
product of (1) the total number of unvested shares of common stock subject to
the Cliff-Vesting Equity Award, multiplied by (2) a fraction, the numerator of
which is the number of days between the date the Cliff-Vesting Equity Award was
granted (the “Grant Date”) and the Date of Termination (through and including
the Date of Termination), and the denominator of which is the number of days
between the Grant Date and the date on which the Cliff-Vesting Equity Award
would have vested absent Executive’s termination of employment (provided,
however, that the number of days counted for the denominator shall not include
the additional day included in any leap year occurring during the vesting
period). Any portion of any Time-Based Equity Award that does not vest pursuant
to this Agreement or pursuant to the terms of any other applicable award
agreement shall be immediately forfeited on the Date of Termination;
(D)    Executive shall vest in any unvested performance-based equity awards
granted to Executive on or following the date of this Agreement and held by
Executive as of the Date of Termination (“Performance-Based Equity Awards”), at
such time as Executive would have vested in such Performance-Based Equity Awards
absent a termination of employment, and in an amount equal to the Daily Pro-Rata
Amount. With respect to Performance-Based Equity Awards, the Daily Pro-Rata
Amount means the number of shares of common stock (rounded to the nearest whole
number) equal to the product of (1) the number of shares of common stock subject
to the Performance-Based Equity Award

6





--------------------------------------------------------------------------------

 

that would otherwise have been earned on the basis of actual performance at the
end of any applicable performance period absent Executive’s termination of
employment (if any), multiplied by (2) a fraction, the numerator of which is the
number of days between the Grant Date and the Date of Termination (through and
including the Date of Termination), and the denominator of which is the number
of days between the Grant Date and the date on which the shares of common stock
subject to the Performance-Based Equity Award would have vested (if any) absent
Executive’s termination of employment (provided, however, that the number of
days counted for the denominator shall not include the additional day included
in any leap year occurring during the vesting period). Any portion of any
Performance-Based Equity Award that does not vest pursuant to this Agreement or
pursuant to the terms of any other applicable award agreement shall be
forfeited; and
(E)    To the extent Executive is granted equity awards on or following the date
of this Agreement that are not Cliff-Vesting Equity Awards or Performance-Based
Equity Awards, Executive shall vest in any such unvested equity awards as of the
Date of Termination as if Executive was retirement eligible under the applicable
form award agreements approved by the Compensation Committee of the Employer
Board (the “Compensation Committee”) for such other equity awards, without
regard to Executive’s actual age and/or years of service as of the Date of
Termination.
(ii)    Subject to Section 7(h)(iii), in the event of a termination of
Executive’s employment by Employer Without Cause during the Employment Period, a
termination by Executive of his employment for Good Reason during the Employment
Period, or a termination by Employer due to non-renewal, in each case within one
(1) year following a Change in Control (as defined below), the following shall
apply:
(A)    Employer shall pay to Executive an amount equal to the product of two
(2), multiplied by the sum of (1) one (1) year’s Base Salary, and (2) the
Executive’s Target Bonus for the calendar year in which the Date of Termination
occurs;
(B)    Employer shall pay to Executive an amount equal to the product of (1) the
amount of incentive compensation that would have been payable to Executive for
the calendar year in which the Date of Termination occurs if Executive had
remained employed for the entire calendar year and assuming that all applicable
performance criteria had been achieved at the target levels, multiplied by (2) a
fraction, the numerator of which is equal to the number of days in such calendar
year

7





--------------------------------------------------------------------------------

 

through and including the Date of Termination and the denominator of which is
365 (such product, the “Pro Rata Target Bonus”); and
(C)    On the Date of Termination, Executive shall vest in any unvested equity
awards in accordance with the terms of the applicable plan and award agreements;
provided, however, if there is a change in control under the terms of any such
applicable plan and award agreements and Executive’s vesting in Executive’s
equity awards would occur pursuant to the terms of such applicable plan and
award agreements before Executive’s Date of Termination, Executive shall vest in
any unvested equity awards at the time and in the manner called for under such
applicable plan and award agreements notwithstanding any other provisions of
this Agreement.
(iii)    Notwithstanding anything in this Agreement to the contrary, no amounts
or benefits shall be paid or distributed pursuant to this Section 7(h) unless
and until Executive has incurred a Separation from Service (as defined below)
from Employer. This provision does not prohibit Executive’s entitlement to any
amount due to a termination of Executive’s employment, as provided in this
Section 7(h); it simply delays the payment or distribution date until such
occurrence. As used herein, the term “Separation from Service” means a
separation from service as defined under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). After Executive’s Separation from Service, Executive shall have up
to 45 days to execute and not revoke a general release substantially in the form
attached hereto as Exhibit A (the “Release”). If Executive fails to sign the
Release or revokes the Release, any payments or other benefits under Section
7(h) otherwise due are forfeited. With respect to amounts subject to Section
409A of the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (“Code Section 409A”), if the period between
Executive’s Separation from Service and a payment commencement date under this
Section 7(h) could span two (2) taxable years of Executive, such payment
commencement date will be the first payroll date in the second such taxable year
that satisfies all requirements for a payment commencement, including execution
and nonrevocation of a general release.
(iv)    Payments pursuant to this Section 7(h) shall be made as follows: (A) on
Employer’s first normal payroll date occurring during the seventh (7th) month
following the Date of Separation from Service, one-half of the amounts due under
Section 7(h)(i)(A) or the full amount due under Section 7(h)(ii)(A) above, shall
be paid to Executive; and (B) the remaining half of any amounts due Executive
under Section 7(h)(i)(A) shall be payable in equal installments on each of
Employer’s subsequent regular payroll dates occurring on or prior to the
twenty-four (24) month anniversary of the Date of Separation from Service;

8





--------------------------------------------------------------------------------

 

provided, however, that if the Change in Control is not a “Change in Control
Event” within the meaning of Section 409A of the Code, then the amounts due to
Executive under Section 7(h)(ii)(A) shall be paid to Executive at the same time
and in the same form as the amounts due to executive under Section 7(h)(i)(A).
The amounts due Executive under Section 7(h)(i)(B) or 7(h)(ii)(B) above shall be
paid in full upon the later of (x) Employer’s first normal payroll date
occurring during the seventh month following the date of Executive’s Separation
from Service, or (y) the date in the calendar year following the year to which
the bonus relates on which the incentive compensation is paid to Employer’s
senior executives (but in no event later than March 15 of such payment year).
(v)    If Executive is entitled to payments pursuant to Section 7(h)(i), then
for the period beginning on the Date of Separation from Service and ending on
the first anniversary of the date of Executive’s Separation from Service (the
“Severance Period”), Employer shall (x) continue to provide to Executive the
life, medical, dental, and prescription drug benefits referred to in Section 5
on the same terms then available to Employer’s senior executives (the “Continued
Benefits”) and (y) pay for outplacement and career counseling services for
Executive by a firm selected by Employer for an aggregate amount not in excess
of $25,000. If Executive is entitled to payments pursuant to Section 7(h)(ii),
the Severance Period shall begin on the Date of Separation from Service and end
on the second anniversary of the date of Executive’s Separation from Service
(and the Employer shall provide the benefits described in (x) and (y) above
throughout the Severance Period). To be eligible for continuation of medical,
dental and prescription drug benefits, the Executive must elect continuation of
group benefits under the Consolidated Omnibus Budget Reconciliation Act (COBRA)
by completing the application and returning it to the COBRA Administrator by the
deadline specified in the application. Employer will subsidize the Executive’s
COBRA premiums during the Severance Period. The Employer subsidy will end upon
the earlier of the last day of the Severance Period or the day COBRA coverage
ends for any reason, including loss of plan eligibility under plan terms or
applicable law; or qualification for benefits with another employer. During the
Severance Period, Executive will make the same contributions as required of
active employees, with said contributions being paid directly to Employer’s
COBRA Administrator on an after-tax basis. The Severance Period will count
against the Executive’s total COBRA continuation period. To the extent that
subsidized healthcare coverage provided to Executive hereunder is treated as
discriminatory in favor of a highly compensated individual under Code Section
105(h), Employer will report the amount of the subsidy as taxable income on
Executive’s IRS Form W-2 for such year.
(vi)    Executive shall not have a duty to mitigate the costs to Employer under
this Section 7(h), except that Continued Benefits shall be reduced or canceled
to the extent of any comparable benefit coverage earned by (whether or not paid
currently) or offered to Executive during the Severance Period by a

9





--------------------------------------------------------------------------------

 

subsequent employer or other Person (as defined below) for which Executive
performs services, including but not limited to consulting services.
(vii)    The benefits provided Executive pursuant to this Section 7(h) are made
in lieu of any payments or benefits, and Executive shall not be entitled to
receive any payments or benefits, pursuant to any plan, policy, program or
practice providing any bonus, annual incentive or severance compensation.
Notwithstanding the foregoing provisions of this Section 7, if and to the extent
that amounts payable under this Section are deemed, for purposes of Code Section
409A, to be in substitution of amounts previously payable under another
arrangement with respect to Executive, such payments hereunder will be made at
the same time(s) and in the same form(s) as such amounts would have been payable
under the other arrangement, to the extent required to comply with Code Section
409A.


(i)    Payments and Benefits Upon Executive’s Death or Disability, Separation
from Service by Employer With Cause, Separation from Service by Executive
Without Good Reason, or Separation from Service by Executive Due to Non-Renewal.
If Executive’s employment shall terminate upon his death or Disability or if
Employer shall terminate Executive’s employment for Cause or Executive shall
terminate his employment without Good Reason during the Employment Period or if
Executive shall terminate his employment due to non-renewal of this Agreement
pursuant to Sections 2(a) and 7(e), Employer shall pay Executive his full Base
Salary through the Date of Termination; plus, in the case of termination upon
Executive’s death or Disability, a Pro Rata Target Bonus within 60 days
following such death or Separation from Service, calculated assuming target
performance under applicable financial metrics; plus, in the case of termination
upon Executive’s death, his full Base Salary for the remainder of the pay period
in which death occurs and for one month thereafter. The benefits provided to
Executive pursuant to this Section 7(i) are made in lieu of any other payments
or benefits payable pursuant to any other plan, policy, program or practice
providing for benefits upon a Separation from Service, and Executive shall not
be entitled to receive any payments or benefits, pursuant to any plan, policy,
program or practice providing any bonus or annual incentive compensation.
(j)    Date of Termination. As used in this Agreement, the term “Date of
Termination” shall mean (i) if Executive’s employment is terminated by his
death, the date of his death, (ii) if Executive’s employment is terminated by
Employer for Cause, the date on which Notice of Termination is given as
contemplated by Section 7(f) or, if later, the date of termination specified in
such Notice, (iii) if Executive’s employment is terminated by Executive or
Employer due to non-renewal, the last day of the Initial Term or the Additional
Term in which Notice of Non-Renewal is given as contemplated by Section 7(g), or
(iv) if Executive’s employment is terminated by Employer Without Cause, due to
Executive’s Disability or by Executive for any reason, the date that is 30 days
after the date on which Notice of Termination is given as

10





--------------------------------------------------------------------------------

 

contemplated by Section 7(f) or, if no such Notice is given, 30 days after the
date of termination of employment.
(k)    Resignation upon Termination. Unless otherwise mutually agreed by the
parties, effective as of any Date of Termination under this Section 7 or
otherwise as of the date of Executive’s termination of employment with Employer,
Executive shall resign, in writing, from all Board memberships and other
positions then held by him with GPHC, Employer and their respective Affiliates.
8.    Nondisparagement. Executive agrees not to disparage Employer, GPHC, or the
subsidiaries thereof, or the, officers or directors of any of them, during the
Employment Period or thereafter. The officers and directors of Employer and GPHC
during the Employment Period and thereafter will not disparage Executive.
Notwithstanding anything herein to the contrary, nothing in this Section 8 shall
be construed to limit Executive’s, Employer’s or GPHC’s ability to provide
truthful testimony or information to any governmental agency if compelled to do
so by a court of competent jurisdiction.
9.    Unauthorized Disclosure. During the period of Executive’s employment with
Employer and the three-year period following any termination of such employment,
without Employer’s prior written consent, except to the extent required by an
order of a court having jurisdiction or under subpoena from an appropriate
government agency, in which event, Executive shall use his best efforts to
consult with Employer prior to responding to any such order or subpoena, and
except as required in the performance of his duties hereunder, Executive shall
not disclose any confidential or proprietary trade secrets, customer lists,
drawings, designs, information regarding product development, marketing plans,
sales plans, manufacturing plans, management organization information (including
but not limited to data and other information relating to members of the Board
of Directors of GPHC, Employer or any of their respective Affiliates or to
management of GPHC, Employer or any of their respective Affiliates), operating
policies or manuals, business plans, financial records, packaging design or
other financial, commercial, business or technical information (a) relating to
GPHC, Employer or any of their respective Affiliates or (b) that GPHC, Employer
or any of their respective Affiliates may receive belonging to suppliers,
customers or others who do business with GPHC, Employer or any of their
respective Affiliates (collectively, “Confidential Information”) to any third
person unless such Confidential Information has been previously disclosed to the
public or is in the public domain (other than by reason of Executive’s breach of
this Section 9); provided however that nothing in this Agreement shall be
construed to limit Executive’s ability to provide information to any
governmental agency. The obligations in this paragraph are in addition to, and
in no way restrict or operate as a waiver of, statutory or common law protection
of trade secrets, as defined by law.
10.    Non‑Competition. The Executive acknowledges and agrees that he is engaged
in business with the Employer in a global market. Therefore, during the period
of Executive’s employment with Employer and for one year following the date of
Executive’s Separation from Service, Executive shall not, directly or
indirectly, become employed or otherwise serve in a management capacity for,
including as a consultant providing services in a management capacity,

11





--------------------------------------------------------------------------------

 

or a director of, or provide other financial, operational or strategic
assistance to (including providing any assistance to any private equity fund,
hedge fund, or other financial entity investing in or actively contemplating an
investment in), any business engaged in the manufacture, sales or converting of
paperboard and paperboard packaging in the United States, European Union, Asia,
Brazil or any other jurisdiction in which Employer does business at the time of
Executive’s Separation from Service, including, without limitation: Caraustar,
Paperworks, Malnove, Georgia Pacific (Paperboard Division only), International
Paper (Consumer Packaging Division only), WestRock, Metsa,  Inline Packaging,
Klabin, Mayr Melnhof, Van Genechten and A&R Packaging or any of their
subsidiaries or successors.
11.    Non‑Solicitation of Employees. For one year following the date of
Executive’s Separation from Service, Executive shall not, directly or
indirectly, for his own account or for the account of any other Person, solicit
for employment, employ or otherwise interfere with the relationship of GPHC,
Employer or any of their respective subsidiaries with, any person who is
employed by GPHC, Employer or any of their current subsidiaries.
12.    Non‑Solicitation of Customers. The Executive acknowledges and agrees that
he or she is engaged in business with the Employer in a global customer market.
For one year following the date of Executive’s Separation from Service,
Executive shall not, directly or indirectly, for his own account or for the
account of any other Person anywhere in the United States, Europe, Canada or
Mexico, solicit or otherwise attempt to establish any business relationship for
purposes of engaging in the manufacture, sales or converting of paperboard and
paperboard packaging with any Person who is or was a Customer, client or
distributor of GPHC or Employer or any of their Affiliates at any time within
the three years prior to Executive’s Date of Termination.
13.    Return of Documents. In the event of the termination of Executive’s
employment for any reason, Executive shall deliver to Employer all of (a) the
property of each of GPHC, Employer and their respective Affiliates and (b) the
non-personal documents and data of any nature and in whatever medium of each of
GPHC, Employer and their respective Affiliates, and he shall not take with him
any such property, documents or data or any reproduction thereof, or any
documents containing or pertaining to any Confidential Information. Whether
documents or data are “personal” or “non‑personal” shall be determined as
follows: Executive shall present any documents or data that he wishes to take
with him to the chief legal officer of Employer for his review. The chief legal
officer shall make an initial determination whether any such documents or data
are personal or non-personal, and with respect to such documents or data that he
determines to be non-personal, shall notify Executive either that such documents
or data must be retained by Employer or that Employer must make and retain a
copy thereof before Executive may take such documents or data with him/her.
14.    Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction. Executive acknowledges and agrees that the covenants, obligations
and agreements of Executive contained in Sections 9, 10, 11, 12, 13, and 14
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants, obligations or agreements will cause Employer
irreparable injury for which adequate remedies are not available at law.
Therefore,

12





--------------------------------------------------------------------------------

 

Executive agrees that Employer shall be entitled to an injunction, restraining
order or such other equitable relief (without the requirement to post bond) as a
court of competent jurisdiction may deem necessary or appropriate to restrain
Executive from committing any violation of such covenants, obligations or
agreements. These injunctive remedies are cumulative and in addition to any
other rights and remedies Employer may have. Executive hereby irrevocably
submits to the jurisdiction of the superior courts of Cobb County, Georgia and
the federal courts of the Northern District of Georgia, in respect of the
injunctive remedies set forth in this Section 14 and the interpretation and
enforcement of Sections 9, 10, 11, 12, 13, and 14 insofar as such interpretation
and enforcement relate to any request or application for injunctive relief or
damages connected therewith in accordance with the provisions of this Section
14, and the parties hereto hereby irrevocably waive any and all objections and
defenses based on forum, venue or personal or subject matter jurisdiction as
they may relate to an application for such injunctive relief or damages
connected therewith in a suit or proceeding brought before such a court in
accordance with the provisions of this Section 14. All disputes not relating to
any request or application for injunctive relief or damages connected therewith
in accordance with this Section 14 shall be resolved by arbitration in
accordance with Section 19(b).
15.    Assumption of Agreement. Employer shall require any Successor thereto, by
agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Employer would be required to perform it if no such
succession had taken place. Failure of Employer to obtain such agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle Executive to compensation from Employer in the same amount and
on the same terms as Executive would be entitled hereunder if Employer had
terminated Executive’s employment Without Cause as described in Section 7,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.
16.    Entire Agreement. This Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in the Prior
Agreement and any other prior employment, consulting or similar agreement
entered into by Executive and Employer or any predecessor thereto or Affiliate
thereof) are merged herein and superseded hereby.
17.    Indemnification. Employer hereby agrees that it shall indemnify and hold
harmless Executive to the fullest extent permitted by Delaware law from and
against any and all liabilities, costs, claims and expenses, including all costs
and expenses (including reasonable attorneys’ fees) incurred in defense of
litigation, including arbitration, arising out of the employment of Executive
hereunder, except to the extent arising out of or based upon the gross
negligence or willful misconduct of Executive. Costs and expenses incurred by
Executive in defense of such litigation (including attorneys’ fees) shall be
paid by Employer in advance of the final disposition of such litigation upon
receipt by Employer of (a) a written request for payment,

13





--------------------------------------------------------------------------------

 

(b) appropriate documentation evidencing the incurrence, amount and nature of
the costs and expenses for which payment is being sought, and (c) an undertaking
adequate under Delaware law made by or on behalf of Executive to repay the
amounts so paid if it shall ultimately be determined that Executive is not
entitled to be indemnified by Employer under this Agreement, including but not
limited to as a result of such exception.
18.    Code Section 409A.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Code
Section 409A. Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed. Neither Employer nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Executive as a result of the
application of Code Section 409A.
(b)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Code Section 409A would
otherwise be payable or distributable under this Agreement by reason of
Executive’s Separation from Service during a period in which he is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by Employer under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):
(i)    the amount of such non-exempt deferred compensation that would otherwise
be payable during the six-month period immediately following Executive’s
Separation from Service will be accumulated through and paid or provided on the
first normal payroll date in the seventh month following Executive’s Separation
from Service (or, if Executive dies during such period, within 30 days after
Executive’s death) (in either case, the “Required Delay Period”); and
(ii)    the normal payment or distribution schedule for any remaining payments
or distributions will resume at the end of the Required Delay Period.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A: provided, however, that Employer’s
Specified Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or a committee thereof, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of Employer,
including this Agreement.


(c)    Treatment of Installment Payments. Each payment of termination benefits
under Section 7(h) of this Agreement, including, without limitation, each
installment payment and each provision of, or payment or reimbursement of
premiums for, the Continued Benefits

14





--------------------------------------------------------------------------------

 

under Section 7(h)(v), shall be considered a separate payment, as described in
Treas. Reg. Section 1.409A-2(b)(2), for purposes of Code Section 409A.
(d)    Timing of Reimbursements and In-kind Benefits. If Executive is entitled
to be paid or reimbursed for any taxable expenses under Sections 6(a), 7(h)(v),
19(b) or otherwise and such payments or reimbursements are includible in
Executive’s federal gross taxable income, the amount of such expenses
reimbursable in any one calendar year shall not affect the amount reimbursable
in any other calendar year (other than the outplacement benefits under Section
7(h)(v)(y)), and the reimbursement of an eligible expense must be made no later
than December 31 of the year after the year in which the expense was incurred.
Executive’s rights to payment or reimbursement of expenses pursuant to Section
19(b) shall expire at the end of the 20 years after the Date of Termination. No
right of Executive to reimbursement of expenses under Sections 6(a), 7(h)(v),
19(b) or otherwise shall be subject to liquidation or exchange for another
benefit.
19.    Miscellaneous.
(a)    Binding Effect; Assignment. This Agreement shall be binding on and inure
to the benefit of Employer, GPHC and their respective successors and permitted
assigns. This Agreement shall also be binding on and inure to the benefit of
Executive and his heirs, executors, administrators and legal representatives.
This Agreement shall not be assignable by any party hereto without the prior
written consent of the other parties hereto, except as provided pursuant to this
Section 19(a). Each of GPHC and Employer may effect such an assignment without
prior written approval of Executive upon the transfer of all or substantially
all of its business and/or assets (by whatever means), provided that the
Successor to Employer shall expressly assume and agree to perform this Agreement
in accordance with the provisions of Section 15.
(b)    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement (except in connection with any request or application for
injunctive relief or damages connected therewith in accordance with Section 14)
shall be resolved by binding arbitration. The arbitration shall be held in the
city of Atlanta, Georgia and except to the extent inconsistent with this
Agreement, shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then in effect at the time of the
arbitration, and otherwise in accordance with principles which would be applied
by a court of law or equity. The arbitrator shall be acceptable to both Employer
and Executive. If the parties cannot agree on an acceptable arbitrator, the
dispute shall be heard by a panel of three arbitrators, one appointed by
Employer, one appointed by Executive, and the third appointed by the other two
arbitrators. All expenses of arbitration shall be borne by the party who incurs
the expense, or, in the case of joint expenses, by both parties in equal
portions, except that, in the event Executive prevails on the principal issues
of such dispute or controversy, all such expenses shall be borne by Employer.
(c)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflicts of laws.

15





--------------------------------------------------------------------------------

 

(d)    Taxes. Employer may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.
(e)    Potential Reduction in Payments.
(i)    Notwithstanding anything in this Agreement to the contrary, if any
payment, distribution, or other benefit provided by Employer to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (collectively, the
“Payments”), (x) constitute a “parachute payment” within the meaning of Section
280G of the Code, and (y) but for this Section 19(e) would be subject to the
excise tax imposed by Section 4999 of the Code or any similar or successor
provision thereto (the “Excise Tax”), then the Payments shall be either: (A)
delivered in full pursuant to the terms of this Agreement, or (B) delivered to
such lesser extent as would result in no portion of the payment being subject to
the Excise Tax as determined in accordance with Section 19(e)(ii).
(ii)    The determination of whether Section 19(e)(i)(A) or Section 19(e)(i)(B)
shall be given effect shall be made by Employer on the basis of which of such
clauses results in the receipt by Executive of the greater Net After-Tax Receipt
(as defined below) of the aggregate Payments. The term “Net After-Tax Receipt”
shall mean the present value (as determined in accordance with Section 280G of
the Code) of the payments net of all applicable federal, state and local income,
employment, and other applicable taxes and the Excise Tax.


(iii)    If Section 19(e)(i)(B) is given effect, the reduction shall be
accomplished in accordance with Section 409A of the Code and the following:
first by reducing, on a pro rata basis, cash Payments payable pursuant to this
Agreement and then by forfeiting any equity-based awards that vest and become
payable, starting with the most recent equity-based awards that vest, to the
extent necessary to accomplish such reduction.
(iv)    Unless Employer and Executive otherwise agree in writing, any
determination required under this Section 19(e) shall be made by Employer’s
independent accountants or compensation consultants (the “Third Party”), and all
such determinations shall be conclusive, final and binding on the parties
hereto. Employer and Executive shall furnish to the Third Party such information
and documents as the Third Party may reasonably request in order to make a
determination under this Section 19(e). Employer shall bear all fees and costs
of the Third Party with respect to all determinations under or contemplated by
this Section 19.
(f)    Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by Employer
Board or a

16





--------------------------------------------------------------------------------

 

Person authorized thereby and is agreed to in writing by Executive and, in the
case of any such modification, waiver or discharge affecting the rights or
obligations of GPHC, is approved by the Board of Directors of GPHC or a Person
authorized thereby. No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.
(g)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.
(h)    Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first‑class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if so mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):






(A)     If to Employer or GPHC, to it at:


1500 Riveredge Parkway, N.W.
Suite 100, 9th Floor
Atlanta, Georgia 30328
Attention: General Counsel


(B)    if to Executive, to him at his residential address as currently on file
with Employer.


(i)    Voluntary Agreement; No Conflicts. Executive, Employer and GPHC each
represent that they are entering into this Agreement voluntarily and that
Executive’s employment hereunder and each party’s compliance with the terms and
conditions of this Agreement will not conflict with or result in the breach by
such party of any agreement to which he/she or it is a party or by which he/she
or it or his or its properties or assets may be bound.
(j)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

17





--------------------------------------------------------------------------------

 

(k)    Headings. The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof.
(l)    Certain Definitions.
“Affiliate”: with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to a
Subsidiary of the first Person, a Person of which the first Person is a
Subsidiary, or another Subsidiary of a Person of which the first Person is also
a Subsidiary.
“Change in Control” shall mean any of the following events:
(1)    The acquisition by any Person of Beneficial Ownership (as defined in Rule
13d-3 of the General Rules and Regulations under the Exchange Act) of thirty
percent (30%) or more of the combined voting power of the then outstanding
voting securities of GPHC entitled to vote generally in the election of Employer
Board (the “Outstanding GPHC Voting Securities”); provided, however, that for
purposes of this section, the following acquisitions shall not constitute a
Change of Control: (i) any acquisition by a Person who on the Effective Date is
the Beneficial Owner of thirty percent (30%) or more of the Outstanding GPHC
Voting Securities, (ii) any acquisition by GPHC or any of its Subsidiaries,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by GPHC or any of its Subsidiaries, (iv) any acquisition by a
shareholder who is a party to the Stockholders Agreement, dated July 7, 2007, or
(v) any acquisition by any corporation pursuant to a transaction which complies
with subparagraphs (x), (y), and (z) of Section (3) below;
(2)    Individuals who constitute the Employer’s Board as of the Effective Date
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Employer Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election, or nomination for election by
GPHC’s shareholders, was approved by a vote of at least a majority of the
Directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the Directors of GPHC or other actual or threatened solicitation of
proxies of consents by or on behalf of a Person other than the Employer Board;
(3)    Consummation of a reorganization, merger, or consolidation to which GPHC
is a party (a “Business Combination”), in each case unless, following such
Business Combination: (x) all or substantially all of the individuals and
entities who were the Beneficial Owners of Outstanding GPHC Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
Directors of the corporation resulting from the Business Combination (including,
without limitation, a corporation which as a result of such transaction owns
GPHC either directly

18





--------------------------------------------------------------------------------

 

or through one or more subsidiaries) (the “Successor Entity”) in substantially
the same proportions as their ownership immediately prior to such Business
Combination of the Outstanding GPHC Voting Securities; and (y) no Person
(excluding any Successor Entity or any employee benefit plan, or related trust,
of Employer or such Successor Entity) beneficially owns, directly or indirectly,
thirty percent (30%) or more of the combined voting power of the then
outstanding voting securities of the Successor Entity, except to the extent that
such ownership existed prior to the Business Combination; and (z) at least a
majority of the members of the board of directors of the Successor Entity were
members of the Incumbent Board (including persons deemed to be members of the
Incumbent Board by reason of the proviso to paragraph (2) of this section) at
the time of the execution of the initial agreement or of the action of the
Employer Board providing for such Business Combination;
(4)    The sale, transfer or other disposition of all or substantially all of
the assets of GPHC; or
(5)    Approval by the shareholders of GPHC of a complete liquidation or
dissolution of GPHC.
“Control”: with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.
“Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.
“Subsidiary”: with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing 50% or more of the combined voting
power of the outstanding voting stock or other ownership interests of such
corporation or other Person.
“Successor”: of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person is transferred.
IN WITNESS WHEREOF, Employer and GPHC have duly executed this Agreement by their
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.
GRAPHIC PACKAGING HOLDING COMPANY
 
 
 
 
By:
/s/ Carla J. Chaney
 
Carla J. Chaney
 
Senior Vice President, Human Resources


19





--------------------------------------------------------------------------------

 

GRAPHIC PACKAGING INTERNATIONAL, INC.
 
 
 
 
By:
/s/ Carla J. Chaney
 
Carla J. Chaney
 
Senior Vice President, Human Resources





 
Executive:
 
 
 
 
 
/s/ Michael P. Doss
 
Michael P. Doss






20





--------------------------------------------------------------------------------

 



EXHIBIT A: FORM OF RELEASE


RELEASE AGREEMENT


I, Michael P. Doss, acknowledge I have had a reasonable opportunity to carefully
review and consider the termination benefits (the “Benefits”) being offered to
me pursuant to my employment agreement with Graphics Packaging International,
Inc., and Graphics Packaging Holding Company (“Employer”) dated November 19,
2015 (my “Employment Agreement”). I understand and acknowledge that I was
provided with a copy of this Release Agreement for my consideration on _____ ,
_____.


I understand the consequences of agreeing to this Release Agreement and
accepting the Benefits. I enter into this Release Agreement freely and
voluntarily. No person has pressured me or used duress to affect my decision. I
do not need more time to deliberate.


I understand that my employment with Employer ended on ____________, ____
(“Termination Date” or “Date of Separation from Service”) pursuant to Section
____ of my Employment Agreement. In consideration for the Benefits, I forever
waive any right I may have to further employment with Employer.


In consideration for the promises set forth in this Release Agreement and in
accordance with Section ____ of my Employment Agreement, Employer agrees to pay
me the Benefits set forth in such Section of my Employment Agreement. I will
receive the Benefits in accordance with the terms of my Employment Agreement. I
understand that required deductions for federal, state and local taxes will be
made from the Benefits, as applicable. In addition, I understand that previously
agreed to deductions for monies owed by me to the Employer will be made from any
payments made to me. I acknowledge and agree that I am not entitled to receive
any Benefit unless I sign this Release Agreement. These Benefits are adequate
and sufficient consideration in excess of anything of value to which I am
already entitled as an employee. I also acknowledge that, other than the
Benefits described in my Employment Agreement, I am not entitled to any
additional severance payments or benefits.


All other employee benefits provided by Employer in which I participate, and
that are not specifically listed above or in my Employment Agreement, will
terminate on the date coverage ends under the respective benefits plans. I will
be entitled to receive benefits which are vested and accrued prior to the
Termination Date under the employee benefit plans in which I participate, and
nothing in this Release Agreement will prevent me from enforcing any rights I
have to recover vested benefits under the Employee Retirement Income Security
Act of 1974, as amended.


I understand this is a complete and general release with respect to my
employment with Employer. In exchange for the Benefits, which I acknowledge are
sufficient, I, for myself, my heirs, executors, administrators, successors and
assigns, release and forever discharge and promise not to sue Employer and any
of its directors, officers, employees, agents, servants, insurers, predecessors,
assigns, successors, contractors, attorneys or any other entities with respect
to any and all Claims that I now have, or any Claims whatsoever which may
hereafter accrue, on account of the events, circumstances or occurrences related
to my employment with Employer up to and including the date on which I sign this
Release Agreement (“Released Claims”). The Released Claims include, but are not
limited to:



21





--------------------------------------------------------------------------------

 

§
Claims based on any oral, written, or implied contract, breach of contract;
breach of the duty of loyalty; breach of the covenant of good faith and fair
dealing; tort (including tortuous interference with business or contractual
relations); conversion; misappropriation; unjust enrichment; wrongful discharge;
fraud; defamation; retaliation; and

§
Claims for invasion of privacy; negligent retention, hiring, and supervision;
promissory estoppel, violation of public policy; and

§
Claims for the violation of any federal, state or local law, including, but not
limited to, Claims under the Age Discrimination in Employment Act, of 1967, 29
U.S.C. § 621, et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000-e, et seq.; the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1001, et seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101, et
seq.; the Civil Rights Act of 1866, 42 U.S.C. §§ 1981 through 1988; the Civil
Rights Act of 1991, 42 U.S.C. § 1981a, et seq.; and the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §2102, et seq.



I hereby covenant not to hereafter sue or to authorize anyone else to file a
lawsuit on my behalf against Employer, and I agree not to become a member of any
class suing Employer, on any claims released herein. Although I understand that
I may assist in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission or any other governmental body, I covenant and agree not
to accept, recover, or receive any damages or any other form of relief that may
arise out of or in connection with any administrative remedies pursued by any
other person or any federal, state, or local governmental agency or class
representative on any claims released herein. In addition, I agree not to
induce, incite, or encourage claims of any nature against Employer.


I am not releasing rights or Claims that may arise after the date this Release
Agreement is signed by me or that cannot by law be released. For purposes of
this Release Agreement, “Claims” includes, but is not limited to, causes of
action, suits, debts, sums of money, controversies, agreements, promises,
damages, costs, attorney fees, losses, expenses and demands whatsoever, at law
or in equity, or before any federal, state or local administrative agency,
whether known or unknown, whether contingent or certain.


I agree that Employer may assign its rights and privileges under this Release
Agreement without my express consent, and Employer’s rights under this Release
Agreement will automatically inure to the benefit of any successor of Employer.


I also agree that on or before the Termination Date, I will return to my
immediate supervisor all property that I know or should know to be property of
Employer, including but not limited to keys, access cards, electronics, storage
media, machinery and documents related to Employer business or customer
information. I also agree immediately to cease the use of all Employer-issued
credit cards and to make payment of any and all outstanding balances in
accordance with cardholder agreements and the time limitations contained
therein. No later than twenty-one (21) days after my Termination Date, I will
submit to Employer all expense statements and receipts related to any
Employer-authorized expenses, and, if charged to Employer credit cards, to use
any reimbursement payments for the purpose of paying such charges.


I agree that I will remain reasonably available at Employer’s request to provide
support, consultation, assistance and cooperation as needed to facilitate the
smooth transition of the duties associated with my former position with
Employer. I also agree that I will cooperate with Employer and its attorneys in
the prosecution or defense of any litigation, or matters concerning which
litigation subsequently arises, which occurred or accrued during my employment,
other than litigation or matters in which I am adverse to Employer. Employer
agrees that I will be reasonably compensated for my time in connection with, and
reimbursed for reasonable expenses incurred through, such cooperation.

22





--------------------------------------------------------------------------------

 



I agree that this Release Agreement does not cancel or eliminate any obligations
that I may have under any separate agreement with Employer that restricts my
post-employment activities or requires me to repay funds advanced by Employer to
me or on my behalf.


I agree that, in consideration for the Benefits herein, I will remain in
compliance with the restrictive covenants and related provisions set forth in
Sections 8 through 14 of my Employment Agreement, which are each hereby
incorporated by reference.


I further agree that, if any part or provision of this Release Agreement is
deemed by any court to be unlawful or void or voidable for any reason, the
remainder shall remain in full force and effect.


This Release Agreement may be executed in several counterparts and all
counterparts will constitute the agreement of the parties. Facsimile copies of
signatures will constitute original signatures for all purposes of this Release
Agreement and any enforcement of this Release Agreement. No party to this
Release Agreement will raise the use of a facsimile machine or other electronic
means to deliver a signature as a defense to the formation or enforceability of
a contract and each party forever waives any such defense.


I agree that this Release Agreement is written in plain and understandable
language and that I have read and understood it. I understand that I have the
right to consult with an attorney before executing this Release Agreement and
that I have been urged to do so. I agree that I have been provided with at least
forty-five (45) days to consider whether I want to accept the terms of this
Release Agreement. I understand that if I agree to this Release Agreement, I may
revoke the Release Agreement up to seven (7) calendar days after signing it by
delivering in any manner, including by email or facsimile, a written notice of
revocation to Carla J. Chaney, Senior Vice President, Human Resources, Graphic
Packaging International, Inc., 1500 RiverEdge Parkway, N.W., Suite 100, 9th
Floor, Atlanta, Georgia 30328, and that, to be effective, any written notice of
revocation must be received by the Senior Vice President, Human Resources no
later than the close of business on the seventh day after I sign this Release
Agreement. I further understand that this Release Agreement shall not become
enforceable until the revocation period has expired.








DATED: _______________________    __        ___________________________________
    (This Release Agreement must be signed,    Michael P. Doss
dated and returned on or after the
Termination Date.)


Employee Address:
Michael P. Doss
______________

______________
HDQ---Atlanta, Georgia
-------------------------------------------------------------------------------------------------------------------------------


GRAPHIC PACKAGING INTERNATIONAL, INC.





23





--------------------------------------------------------------------------------

 

DATED:_________________________    ____________________________________    
By:    Carla J. Chaney
Senior Vice President, Human Resources



24



